Citation Nr: 1211706	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  07-03 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability on an extraschedular basis under 38 C.F.R. § 4.16(b).  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1977 to September 1981. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska. 

In June 2009, the Veteran cancelled a hearing before a Veterans Law Judge, which he had requested. 

In August 2010, the Board remanded the case to the RO for additional development.  

In a December 2010 decision, the Board determined that the schedular criteria for a total disability rating for compensation based on individual unemployability had not been met, thereby denying the claim under 38 C.F.R. § 4.16(a).  However, the Board also remanded the case to the RO for consideration of the claim on an extraschedular basis under 38 C.F.R. § 4.16(b).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Board remanded the case in December 2010 in order to refer the claim to VA's Director of Compensation and Pension (C&P) Service for extraschedular consideration, which was done in January 2011.  





However, the Director returned the case to the RO, directing that the Veteran undergo a VA traumatic brain injury (TBI) examination under the criteria established in 2008 and 2009 because the current medical evidence in the file was not adequate to render any decisions regarding the Veteran's entitlement to individual unemployability benefits.  Thereafter, if the entitlement to benefits sought could not be granted on a schedular basis, the claims file was to be returned to the C&P Service for further consideration.  

Documentation in the file indicates that the Veteran was notified of a scheduled VA examination in December 2011, but that he failed to appear.  Thereafter, the RO referred the case to the Director, C&P Service for extraschedular consideration, but there is no record of a response.  Then, in statements received by the RO in December 2011 and January 2012, the Veteran requested to be rescheduled for a VA examination, explaining that he missed the scheduled VA examination due to his difficulty in remembering appointments on account of his service-connected seizures.  He assured that his wife and son would ensure that he appeared for a rescheduled examination.  

Good cause having been found for his failure to appear for a scheduled VA examination, the case should be returned to the RO to reschedule the Veteran for another VA examination.  

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause will result in the denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  









Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA TBI examination for the purpose of evaluating the current nature and severity of his service-connected seizure disorder, residual of a head injury.  The claims files should be made available to the examiner in conjunction with the examination.  

2.  If the Veteran fails to report for the scheduled VA examination, ensure that the fact is properly documented in the Veteran's file to include associating with the file all notification letters to the Veteran regarding the scheduling of his VA examination and any of his responses.  

3.  Based on the receipt of any medical evidence added to the file since the December 2011 supplemental statement of the case, determine whether a total disability rating for compensation based on individual unemployability may be awarded; if not, pursuant to 38 C.F.R. § 4.16(b) refer the claim for individual unemployability benefits to VA's Director of Compensation and Pension Service for extraschedular consideration. 

4.  After the development is completed, adjudicate the claim on an extraschedular basis under 38 C.F.R. § 4.16(b).  If the benefit remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 






The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


